    Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 1 of 33
Filing # 130391095 E-Filed 07/09/2021 05:55:42 PM




               IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                     IN AND FOR BROWARD COUNTY, FLORIDA


        JOCELYNE CASIMIR,


                Plaintiff,
                                                                                         Case No.
        v.

                                                                                        JURY TRIAL DEMANDED
        CAPITAL MANAGEMENT                         SERVICES, LP,


                                                                                         INJUNCTIVE RELIEF SOUGHT
                Defendant.



                                                               COMPLAINT


                Plaintiff Jocelyne Casimir ("Plaintiff') sues Defendant Capital Management Services, LP


         ("Defendant") for violations the Florida Consumer Collection Practices Act ("FCCPA") and the


         Fair Debt Collection Practices Act ("FDCPA")


                                                   JURISDICTION AND VENUE


                 1.         This    Court      has    subject     matter jurisdiction           over    Plaintiff and         Defendant


         (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court


         and, thus, venue and jurisdiction are proper.


                2.          This Court has personal jurisdiction over Defendant because Defendant is


         operating, present, and/or doing business within this jurisdiction and because the complained of


         conduct of Defendant occurred within Broward County, Florida.

                 3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court' s jurisdiction.


                 4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.01 1,


         et seq., the cause of action alleged below arose in Broward County Florida.



                                                                                                                          Page 1 1 of 7
                                              Law Offices of Jibrael S. Hindi, PLLC
                      110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529-9540
                                                                 www, Jib raelhaw.pom
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 2 of 33




                                                              PARTIES


           5.          Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward


    County, Florida.


            6.         Defendant is a Delaware Limited Partnership, with its principal place of business


    located in Buffalo NY 14206.


                                               DEMAND FOR JURY TRIAL


            7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.


                                                FACTUAL ALLEGATIONS


            8.          On a date better known by Defendant, Defendant began attempting to collect a debt


    (the "Consumer Debt") from Plaintiff.


            9.          The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising


    from a transaction between the creditor of the Consumer Debt, Barclays Bank Delaware, and


    Plaintiff involving an unsecured line of credit for the personal use of Plaintiff, (the "Subject


    Service").


            10.         The Subject Service was primarily for personal, family, or household purposes.


            11.         Defendant is a business entity engaged in the business of soliciting consumer debts


    for collection.


            12.         Defendant is a business entity engaged in the business of collecting consumer debts.


            13.         Defendant regularly collects or attempts to collect, directly or indirectly, debts


    owed or due or asserted to be owed or due another.


            14.         Defendant is registered with the Florida Office of Financial Regulation as a


    "Consumer Collection Agency."


            15.         Defendant's "Consumer Collection Agency" license number is CCA0900330.


                                                                                                                      Page | 2 of 7
                                          Law Offices of Jibrael S. Hindi, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529-9540
                                                           ivwwjIibraellaK.miii
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 3 of 33




             16.        Defendant maintains all the records specified in Rule 69V- 1 80.080, Florida


  .   Administrative Code.


             17.        The records specified by Rule 69 V- 1 80.080, Florida Administrative Code, of which

      Defendant does maintain, are current to within one week of the current date.


             18.        Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).


             19.        Defendant is a "person" within the meaning of Fla. Stat. § 559.72.


             20.        On a date better known by Defendant, Defendant transmitted Plaintiffs personal


      information to a third-party (the "Third-Party").


             21.        The personal information Defendant. transmitted to the Third-Party included, but


      was not limited to: [1] Plaintiffs name; [2] Plaintiffs address; [3] the existence of the Consumer

      Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

      was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and


      [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt


      (collectively, the "Transmitted Information").


             22.         The Third-Party, of whom Defendant transmitted Plaintiffs personal information


      to, complied Plaintiff s personal information and prepared a letter that was to be sent to Plaintiff


      in an attempt to collect the Consumer Debt.


             23.         The Transmitted Information affected Plaintiffs reputation. For example, the


      transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

      Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff s reputation

      regarding trustworthiness.


             24.         Defendant' s transmission of Plaintiff s personal information to the Third-Party was

      a communication in connection w ith the collect of the Consumer Debt.


                                                                                                                        Page | 3 of 7
                                           Law Offices of Jibrael S. Hindi, PLLC
                   110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529-9540
                                                            ww vv .J i tyraclLa w . co m
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 4 of 33




            25.        In addition to transmitting Plaintiffs personal information to the Third-Party.


    Defendant also transmitted Plaintiffs personal information to other third-party entities in


    connection with the collection of the Consumer Debt. Defendant transmitted such information to


    these other third-party entities by. including but not limited to: [1] utilizing '"skip trace'" services;


    [2] utilizing bankruptcy, SCRA, probate, and other '•scrubbing'' services; and [3] utilizing


    independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.


            26.        On a date better known by Defendant, Defendant sent the letter prepared and/or


    complied by the Third-Party to Plaintiff, of which was internally dated February 3, 2021, (the


    "Collection Lettef') in an attempt to collect the Consumer Debt.


            27.        Attached as Exhibit "A" is a copy of Collection Letter.


            28.        Defendant's transmission of Plaintiff s personal information to the Third-Party is


    an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.


    Servs.. No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy


    of the Hunstein opinion is attached as Exhibit "B").


            29.         The Collection Letter contains a bar code and/or Quick Response ("QR") code, of


    which are indicative of Defendant' s use of the Third-Party to prepare, print, package, compile,


    and/or otherwise send the Collection Letter.


            30.         For Defendant to maintain a valid consumer collection agency license with the


    Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts


    from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt


    collector methods to be in compliance with both the FDCPA and FCCPA.

            31.         Defendant knew that the Transmitted Information constituted an unlawful


    transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.


                                                                                                                      Page | 4 of 7
                                          Law Offices of Jibrael S. Hindi, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529-9540
                                                           wvv w -Ji hrael La was) in
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 5 of 33




            32.        The Third-Party did not have any legitimate need for the Transmitted Information,


    as the Transmitted Information constituted an unlawful transmission of Plaintiffs personal

    information in violation of § 1692c(b) of the FDCPA.

                                                                 Count 1
                                         VIOLATION OF 15 U.S.C. 8 1692c(b)


            33.        Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

            34.        Pursuant to § 1692c(b) of the FDCPA, " a debt collector may not communicate, in


    connection with the collection ofany debt, with any person other than the consumer, his attorney,


    a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

    creditor, or the attorney of the debt collector." 15 U.S.C. 1692c(b) (emphasis added).

            35.         As set forth above, Defendant' s transmission of Plaintiff s personal information to


    the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein. No. 19-14434, 2021 U.S. App.


    LEXIS 1 1648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III and (2) that the debt collector's transmittal of the consumer's personal information

     to its dunning vendor constituted a communication ' in connection with the collection of any debt'

     within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA

     when it transmitted Plaintiff s personal information to the Third-Party.

             36.        WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment


     against Defendant, awarding Plaintiff the following relief:

                         (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                         (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                         (c)       Any other relief that this Court deems appropriate under the circumstances.
                                                                   Count 2
                                        VIOLATION OF FLA. STAT. S 559.72(5)


             37.         Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.
                                                                                                                        Page | 5 of 7
                                           Law Offices of Jibrael S. Hindi, PLLC
                   110 SE 6th street; 17th Floor 1 Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529-9540
                                                             vv w w.-fi hr;-!.oi F .a\y . c.o m
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 6 of 33




           38.        Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person


    shall: "/djisclose to a person other than the debtor or her or his family information affecting the

    debtor1 s reputation, whether or not for credit worthiness, with knowledge or reason to know that

    the other person does not have a legitimate business need for the information or that the

    information is false.'''' Fla Stat. § 559.72(5) (emphasis added).


            39.       As set forth above, Defendant unlawfully transmitted Plaintiffs personal

    information, by and through the Transmitted Information, to the Third-Party, whereby said

    transmitted information affective Plaintiff s reputation because the Third-Party did not have any

    legitimate need for unlawfully transmitted personal information of Plaintiff.

            40.        WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment


    against Defendant, awarding Plaintiff the following relief:

                       (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);


                       (b)       An injunction prohibiting Defendant from engaging in further collection
                                 activities directed at Plaintiff that are in violation of the FCCPA;


                       (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                       (d)       Any other relief that this Court deems appropriate under the circumstances.

                             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                      Page 1 6 of 7
                                          Law Offices of Jibrael S. Hindi, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529-9540
                                                             vvvvvv . Jihrflel Law , coin
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 7 of 33




          DATED: July 9, 2021
                                                                Respectfully Submitted,


                                                                 /s/ Jibrael S. Hindi
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                      jibrael@jibraellaw.com
                                                                E-mail:
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:    tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                1 10 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:         954-907-1136
                                                                Fax:            855-529-9540




                                                                                                                  Page | 7 of 7
                                      Law Offices of Jibrael S. Hindi, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 | Fax (855) 529-9540
                                                         w vv'.y.J i hrael Law . co m
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 8 of 33




                        EXHIBIT "A"
      Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 9 of 33


            698 1 /2 SOUTH OGDEN STREET
                                                                                                                                               tBumk
           ' BUFFALO, NY 14206-2317                                                                                                             W
                                                                                                                                                             1

                                                                                                    CAPITAL MANAGEMENT SERVICES, LP
                                                                                                    698 1/2 South Ogden Street Buffalo. NY 14206-23 17
                                                                                                                           Olliee Hours: M-F 8 am - 9 pm ET
             Reference!/ 108132509                                                                                                        Sat 8 am - 1 pm ET
                                                                                                           Toll Free: 1-800-355-3293, Fax: 716-512-6046
                                                                                                         For Telecommunications Relay Service, Dial 7 1 1
                                                                                             Original Creditor: BARCLAYS BANK DELAWARE
                                                                                             Current Creditor: BARCLAYS BANK DELAWARE
                                                                                            • Description: NFL Fxtra Points Pgni Maslercar
             l.|ll..|||.|..|.|l||l|||ll|lll||lli||i|||||l||>||>||||||i»||i||>
                                                                                             Account #: 1938
             819T4 Pl******AUTO**MLXED AADC 140                                              AMOUNT ENCLOSED: _
                                                                                             Amount of Debt: $ 1 5226. 1 2
             Jocelyne Casimir
             3195 FOXCROFT RD
             F208
             MIRAMAR.FI, 33025-4189



                                                   PLEASE DETACH AND RETURN TOP PORTION WITH PAYMENT


                                                                                                                                  February 03, 2021
           Dear Jocelyne Casimir:

                                                                                   delinquent debt of $15226.12,
           This company has been engaged by BARCLAYS BANK DELAWARE to resolve your
                                                                                                         the validity of this debt or any portion
           Unless you notify this office within 30 days after receiving this notice that you dispute
                                                                                   office in writing within 30 days from receiving this notice that
           thereof, this office will assume this debt is valid. If you notify this
                                                                                                              of the debt or obtain a copy of a
           you dispute the validity of this debt or any portion thereof, this office will obtain verification
                                                                                                  office in writing within 30 days after
           judgment and mail you a copy of such judgment or verification. If you request this
                                 this office will provide you with the name and address of the original creditor, if different than the current
           receiving this notice
           creditor.

                                                                                                   NY 14206-2317, Please submit your
           You may contact Capital Management Services, LP at 698 1/2 South Ogden Street, Buffalo,                               also
           payment and make the check or money order payable to Capital Management Services, LP to the above address. You may
           make payments online at: www.cms-trans.com.



                                                                                            Any information obtained will be used for that
           This communication is from a debt collector and is an attempt to collect a debt.
                                                                                                                    ,
           purpose.             .




CSS




B'




^3                                                                                                     Cupmim.l22T» loi   9 1284 » OI-BAKCLAYS BANK Dll LAWARIi-OlMSOM-L • W7tS
  91K/G6
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 10 of 33




                         EXHIBIT "B"
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 11 of 33

             USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 1 of 23



                                                                             [PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS


                            FOR THE ELEVENTH CIRCUIT



                                       No. 19-14434



                        D.C. Docket No. 8:19-cv-00983-TPB-TGW




     RICHARD HUNSTEIN,


                                                                    Plaintiff - Appellant,


                                          versus



     PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                                   Defendant - Appellee.




                       Appeal from the United States District Court
                              for the Middle District of Florida



                                      (April 21, 2021)


     Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

     NEWSOM, Circuit Judge:

           This appeal presents an interesting question of first impression under the


     Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 12 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 2 of 23




     federal statutes these days, requires us first to consider whether our plaintiff has


     Article III standing.


           The short story: A debt collector electronically transmitted data concerning


     a consumer's debt—including his name, his outstanding balance, the fact that his


     debt resulted from his son's medical treatment, and his son's name—to a third-


     party vendor. The third-party vendor then used the data to create, print, and mail a

     "dunning" letter to the consumer. The consumer filed suit alleging that, in sending


     his personal information to the vendor, the debt collector had violated 15 U.S.C. §

     1692c(b), which, with certain exceptions, prohibits debt collectors from


     communicating consumers' personal information to third parties "in connection


     with the collection of any debt." The district court rejected the consumer's reading

     of § 1 692c(b) and dismissed his suit. On appeal, we must consider, as a threshold


     matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact


     under Article III, and, on the merits, whether the debt collector's communication


     with its dunning vendor was "in connection with the collection of any debt."


            We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in


     fact under Article III and (2) that the debt collector's transmittal of the consumer's

     personal information to its dunning vendor constituted a communication "in

     connection with the collection of any debt" within the meaning of § 1692c(b).




                                                 2
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 13 of 33

              USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 3 of 23




    Accordingly, we reverse the judgment of the district court and remand for further


    proceedings.


                                               I


           Congress enacted the FDCPA "to eliminate abusive debt collection practices


     by debt collectors" and "to protect consumers against debt collection abuses." 15


    U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled "Communication


     with third parties," provides that—


           Except as provided in section 1692b of this title, without the prior
           consent of the consumer given directly to the debt collector, or the
           express permission of a court of competent jurisdiction, or as
           reasonably necessary to effectuate a postjudgment judicial remedy, a
           debt collector may not communicate, in connection with the collection
           of any debt, with any person other than the consumer, his attorney, a
           consumer reporting agency if otherwise permitted by law, the creditor,
           the attorney of the creditor, or the attorney of the debt collector.


     15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—


     governs the manner in which a debt collector may communicate "with any person


     other than the consumer for the purpose of acquiring location information." 1 5


     U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from


     communicating with anyone other than the consumer "in connection with the

     collection of any debt," subject to several carefully crafted exceptions—some


     enumerated in § 1692c(b), and others in § 1692b.


           Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital


     arising out of his son's medical treatment. The hospital assigned the debt to

                                                3
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 14 of 33

               USCA11 Case: 19-14434           Date Filed: 04/21/2021        Page: 4 of 23




     Preferred Collections & Management Services, Inc. for collection. Preferred in


     turn hired Compumail, a California-based commercial mail vendor, to handle the


     collection. Preferred electronically transmitted to Compumail certain information


     about Hunstein, including, among other things: (1) his status as a debtor, (2) the


     exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt


     concerned his son's medical treatment, and (5) his son's name. Compumail used


     that information to generate and send a dunning letter to Hunstein.


            Hunstein filed a complaint, alleging violations of both the FDCPA, see 15


     U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,


     see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's


     action for failure to state a claim, concluding that he hadn't sufficiently alleged that


     Preferred' s transmittal to Compumail violated § 1692c(b) because it didn't qualify


     as a communication "in connection with the collection of a[ny] debt.




      The district court held for the same reason that Hunstein had not stated a claim for a violation
     of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
     state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
     § 1692c(b).


                                                     4
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 15 of 33

                USCA11 Case: 19-14434           Date Filed: 04/21/2021       Page: 5 of 23




            Hunstein appealed, and we requested supplemental briefing on the question


     whether he had Article III standing to sue, which we now consider along with the


     merits.2

                                                    II


            First things first. Because standing implicates our subject matter


    jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.


     v. Citizens for a Better Env 't, 523 U.S. 83, 101-02 (1998). Article III of the

     Constitution grants federal courts "judicial Power" to resolve "Cases" and

     "Controversies." U.S. Const, art. Ill, §§ 1-2. This case-or-controversy


     requirement, which has been construed to embody the doctrine of standing,


     "confines the federal courts to a properly judicial role." Spokeo, Inc. v. Robins,

     136 S. Ct. 1540, 1547 (2016). The "irreducible constitutional minimum" of Article

     III standing entails three elements: injury in fact, causation, and redressability.

     Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992).

            Hunstein's appeal involves the first element, injury in fact, which consists of


     "an invasion of a legally protected interest" that is both "concrete and



     2 Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
     novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (11th Cir. 2019). "We
     review the decision to dismiss Plaintiffs complaint pursuant to Rule 12(b)(6) de novo, applying
     the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Lnc., 920
     F.3d 1264, 1268 (1 1th Cir. 2019). Accepting the complaint's allegations as true and construing
     the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiff has
     stated a 'plausible claim for relief under the FDCPA." Id. (quoting Ashcroft v. Iqbal, 556 U.S.
     662, 679 (2009)).


                                                     5
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 16 of 33

               USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 6 of 23




    particularized" and "actual or imminent, not conjectural or hypothetical." Id. at


     560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964


     F.3d 990 (1 1th Cir. 2020), a case involving the FDCPA, we reiterated that "[ejach


     subsidiary element of injury—a legally protected interest, concreteness,


     particularization, and imminence—must be satisfied." Id. at 996-97. The standing


     question here implicates the concreteness sub-element.


           A plaintiff can meet the concreteness requirement in any of three ways.


     First, he can allege a tangible harm—a category that is "the most obvious and

     easiest to understand" and that includes, among other things, physical injury,


     financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,


     979 F.3d 917, 926 (1 1th Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,

     Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a "risk of


     real harm." Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury


     or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to


     an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We


     consider each possibility in turn.


                                                 A


           Hunstein doesn't allege a tangible harm. The complaint contains no


     allegations of physical injury, financial loss, or emotional distress. Instead, the


     complaint (1) conclusorily asserts that "[i]f a debt collector 'conveys information


                                                 6
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 17 of 33

               USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 7 of 23




     regarding the debt to a third party—informs the third party that the debt exists or


     provides information about the details of the debt—then the debtor may well be


     harmed by the spread of this information,'" and (2) vaguely references the "known,


     negative effect that disclosing sensitive medical information to an unauthorized


     third-party has on consumers[.]" In his supplemental brief, Hunstein asks us to


     construe these assertions as allegations of emotional harm, arguing that he was


     "humiliated, embarrassed, and suffered severe anxiety[.]" But we have "repeatedly


     held that an issue not raised in the district court and raised for the first time in an


     appeal will not be considered by this court." Access Now, Inc. v. Sw. Airlines Co.,


     385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted). Hunstein thus


     cannot establish standing on the basis of a tangible harm.


                                                 B


           Nor can Hunstein demonstrate standing by the second route—showing a


     "risk of real harm." "[W]hile very nearly any level of direct injury is sufficient to


     show a concrete harm, the risk-of-harm analysis entails a more demanding


     standard—courts are charged with considering the magnitude of the risk."


     Muransky, 979 F.3d at 927. "Factual allegations that establish a risk that is


     substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 933.


     Put slightly differently, to constitute injury in fact, the "threatened injury must be


     certainly impending." Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013).


                                                 7
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 18 of 33

               USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 8 of 23



     Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of


     the sort of information at issue here. That vague allegation falls short of a risk that

     is "substantial, significant, or poses a realistic danger," Muransky, 979 F.3d at 933,


     or is "certainly impending," Clapper, 568 U.S. at 409.


                                                C


           We thus consider whether Hunstein can show standing in the third manner


     through a statutory violation. "[T]he violation of a procedural right granted by

     statute can be sufficient in some circumstances to constitute injury in fact," such

     that "a plaintiff . . . need not allege any additional harm beyond the one Congress


     has identified." Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining

     whether a statutory violation confers Article III standing, we should consider


     "history and the judgment of Congress." Id.


                                                1


            Starting with history, we can discern a concrete injury where "intangible


     harm has a close relationship to a harm that has traditionally been regarded as

     providing a basis for a lawsuit in English or American courts." Id. Put differently,

     we look to "whether the statutory violation at issue led to a type of harm that has

     historically been recognized as actionable." Muransky, 979 F.3d at 926.


     Muransky explains that the "fit between a new statute and a pedigreed common-




                                                8
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 19 of 33

              USCA11 Case: 19-14434         Date Filed: 04/21/2021     Page: 9 of 23



     law cause of action need not be perfect, but we are called to consider at a minimum


     whether the harms match up between the two." Id.


           For more than a century, invasions of personal privacy have been regarded


     as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New


     England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153 Mo.


     App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).


     By 1977, the Restatement (Second) noted that "the existence of a right of privacy


     is now recognized in the great majority of the American jurisdictions that have


     considered the question." Restatement (Second) of Torts § 652A cmt. a. (Am. Law


     Inst. 1977).


           More particularly, the term "invasion of privacy" comprises an identifiable


     family of common- law torts—including, most relevantly here, "public disclosure


     of private facts." Invasion ofPrivacy, Black's Law Dictionary 952 (10th ed.


     2014). It is hornbook law that "[o]ne who gives publicity to a matter concerning


     the private life of another is subject to liability to the other for invasion of his


     privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

     reasonable person, and (b) is not of legitimate concern to the public." Restatement


     (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and


     Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself


     has recognized "the individual interest in avoiding disclosure of personal matters"



                                                  9
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 20 of 33

              USCA1 1 Case: 1 9-1 4434    Date Filed: 04/21/2021    Page: 1 0 of 23



     and has recognized that "both the common law and the literal understandings of

     privacy encompass the individual's control of information concerning his or her


     person." United States Dep 't ofJustice v. Reporters Comm. for Freedom of the


     Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

           Having established the historical pedigree of invasion-of-privacy torts—in

     particular, the sub-species applicable to the public disclosure of private facts—we

     next consider whether Preferred 's alleged statutory violation is sufficiently

     analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions

     of individual privacy" as one of the harms against which the statute is directed. 1 5

     U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

     has sued here expressly prohibits a debt collector from "communicat[ing]" with

     any but a few persons or entities "in connection with the collection of any debt."


     Id. § 1692c(b). Although § 1692c(b) isn't identical in all respects to the invasion-


     of-privacy tort, we have no difficulty concluding that it bears "a close relationship

     to a harm that has traditionally been regarded as providing a basis for a lawsuit in

     English or American courts." Spokeo, 136 S. Ct. at 1549.

           Perry v. Cable News Network, Inc., 854 F.3d 1336 (11th Cir. 2017), strongly

     supports that conclusion. Perry concerned a plaintiff s allegations that CNN


     divulged his news-viewing history to a third-party in violation of the Video


     Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                               .10
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 21 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 11 of 23




    to privacy in general and, more particularly, the privacy interest implicated by the


     VPPA—the interest in preventing the disclosure of personal information-—the


     Court in Perry concluded that the statutory violation of the VPPA constituted a

     cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).


     Hunstein's allegations closely resemble those in Perry; The VPPA prohibits "[a]


     video tape service provider [from] knowingly disclosing], to any person,


     personally identifiable information concerning any consumer of such provider."


     18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt


     collector from "communicat[ing], in connection with the collection of any debt,


     with any person other than the consumer[.]" §1692c(b). The two statutes thus


     share a common structure—A may not share information about B with C. Because

     we find Perry's reasoning persuasive and analogous, we adopt it here.


            Our decision in Trichell does not require a contrary conclusion. That case


     addressed a claim under a different FDCPA provision, § 1692e, which states that a


     "debt collector may not use any false, deceptive, or misleading representation or

     means in connection with the collection of any debt." 15 U.S.C. § 1692e. The


     plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

     and in assessing their claims' pedigree, we determined that the "closest historical

     comparison is to causes of action for fraudulent or negligent misrepresentation."

     964 F.3d at 998. Canvassing the common-law history of those torts, we held that


                                                11
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 22 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 12 of 23




     the plaintiffs' claims lacked the necessary "close relationship" to them. Id. at 997


     98. That conclusion is entirely consistent with our holding here that Hunstein has

     standing to sue under a different FDCPA provision. Hunstein' s claim, unlike the

     Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a


     common-law tort.


                                               2


           Although it presents a closer question, we conclude that "the judgment of

     Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in

     only one way—through the text of duly enacted statutes. Even assuming that


     § 1692c(b) does not clearly enough express Congress's judgment that injuries of

     the sort that Hunstein alleges are actionable, here Congress went further to

     "explain itself." Huff, 923 F.3d at 466. In particular, as already noted, in a section

     of the FDCPA titled "Congressional findings and declaration of purpose,"


     Congress identified the "invasion[] of individual privacy" as one of the harms

     against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

     sufficient.


            It's true that we pointed in Trichell to the FDCPA' s language that a person


     may recover "any actual damage sustained by such person as a result of' an

     FDCPA violation and "such additional damages as the court may allow," 15


     U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a


                                                12
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 23 of 33

             USCA11 Case: 19-14434        Date Filed: 04/21/2021   Page: 13 of 23




    different provision—§ 1692e—do not ipso facto constitute a concrete injury.


     Trichell, 964 F.3d at 1000. We don't read § 1692k(a), though, as categorically


     limiting the class of FDCPA plaintiffs to those with actual damages—particularly


     where, as here, the FDCPA's statutory findings expressly address the very harm

     alleged—an "invasion[] of individual privacy." 15 U.S.C. § 1692(a).

                                                     *




           Because (1) § 1692c(b) bears a close relationship to a harm that American


     courts have long recognized as cognizable and (2) Congress's judgment indicates


     that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein


     has the requisite standing to sue.


                                              Ill


           Having determined that Hunstein has standing to sue under § 1692c(b), we


     now consider the merits of his case. Recall that § 1692c(b) states that, subject to


     several exceptions, "a debt collector may not communicate, in connection with the


     collection of any debt," with anyone other than the consumer. 15 U.S.C.


     § 1692c(b). The parties agree that Preferred is a "debt collector," that Hunstein is a


     "consumer," and that the alleged debt at issue here was a "consumer debt," all

     within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's


     transmittal of Hunstein' s personal information to Compumail constitutes a




                                                13
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 24 of 33

              USCA11 Case: 19-14434          Date Filed: 04/21/2021      Page: 14 of 23




    "communication" within the meaning of the statute,3 Accordingly, the sole

    question before us is whether Preferred 's communication with Compumail was "in


    connection with the collection of any debt," such that it violates §1692c(b).

    Hunstein contends that the plain meaning of the phrase "in connection with the


     collection of any debt" and relevant precedents show that it was and does.


    Preferred, conversely, urges us to adopt a "factor-based analysis" that shows that, it

     says, its communication with Compumail was not "in connection with the

     collection of any debt."


            We begin with the plain meaning of the phrase "in connection with" and its

     cognate word, "connection." Dictionaries have adopted broad definitions of both.

     Webster's Third defines "connection" to mean "relationship or association."

     Connection, Webster's Third International Dictionary at 481 (1961), and the


     Oxford Dictionary of English defines the key phrase "in connection with" to mean


     "with reference to [or] concerning," In Connection With, Oxford Dictionary of

     English at 369 (2010). Usage authorities further explain that the phrase "in




      3 Section 1692a(2) defines communication as "the conveying of information regarding a debt
      directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).

                                                    14
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 25 of 33

             USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 15 of 23




    connection with" is "invariably a vague, loose connective." Bryan A. Garner,


    Garner's Dictionary of Legal Usage 440 (3d ed. 201 1).


           Preferred' s transmittal to Compumail included specific details regarding

    Hunstein's debt: Hunstein's status as a debtor, the precise amount of his debt, the

     entity to which the debt was owed, and the fact that the debt concerned his son's

                                                                                       s
     medical treatment, among other things. It seems to us inescapable that Preferred'

     communication to Compumail at least "concerned," was "with reference to," and

     bore a "relationship [or] association" to its collection of Hunstein's debt. We thus

                                                                                     n
     hold that Hunstein has alleged a communication "in connection with the collectio

     of any debt" as that phrase is commonly understood.

            Preferred resists that conclusion on three different grounds, which we

     address in turn.

                                               A


            First, Preferred relies on our interpretation of another FDCPA provision,


      § 1692e, to argue that communications "in connection with the collection of any

      debt" necessarily entail a demand for payment. In relevant part, § 1692e states that

      "[a] debt collector may not use any false, deceptive, or misleading representation

      or means in connection with the collection ofany debt.'''' 15 U.S.C. § 1692e

      (emphasis added). In the line of cases interpreting the meaning of "in connection

      with the collection of any debt" in § 1692e, we have focused on the language of the


                                                15
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 26 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021     Page: 16 of 23




    underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,

     for instance, in concluding that a law firm's letter to a consumer was "in


     connection with the collection of any debt" within the meaning of § 1692e, we


     emphasized that the letter expressly stated that the firm was attempting to collect a


     debt and was acting as a debt collector, demanded full and immediate payment,

     and threatened to add attorneys' fees to the outstanding balance if the debtors

     didn't pay. 678 F.3d 121 1, 1217 (1 1th Cir. 2012). Similarly, in Caceres v.


     McCalla Raymer, LLC, we held that a collection letter constituted a

     "communication in connection with the collection of a[ny] debt" under § 1692e for


     similar reasons. Quoting the letter, we emphasized "that it is 'for the purpose of


     collecting a debt;' it refers in two additional paragraphs to 'collection efforts;' it

     states that collections efforts will continue and that additional attorneys' fees and


     costs will accrue; it states the amount of the debt and indicates that it must be paid

     in certified funds; and it gives the name of the creditor and supplies the law firm's

     phone number in the paragraph where it talks about payments." 755 F.3d 1299,


      1301-03 (11th Cir. 2014).


            Relying on Caceres and Reese—both of which, again, addressed § 1 692e

      the district court here adopted the following test:


            When determining whether a communication was made in connection
            with the collection of a[ny] debt, the courts look to the language of the
            communication itself to ascertain whether it contains a demand for
            payment and warns of additional fees or actions if payment is not

                                                 16
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 27 of 33

             USCA1 1 Case: 1 9-1 4434    Date Filed: 04/21/2021    Page: 1 7 of 23




           tendered. Consequently, when determining whether the transmission
           of information to a third party constitutes a violation of the FDCPA, it
           is important to consider whether the communication makes an express
           or implied demand for payment.


           The district court's conclusion that the phrase "in connection with the


    collection of any debt" necessarily entails a demand for payment defies the


    language and structure of § 1692c(b) for two separate but related reasons—neither

    of which applies to § 1692e. First, the demand-for-payment interpretation would

    render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

     as an initial matter the exceptions specified in § 1692c(b) itself: "[A] debt

     collector may not communicate, in connection with the collection of any debt, with

     any person other than the consumer, his attorney, a consumer reporting agency if


     otherwise permitted by law, the creditor, the attorney ofthe creditor, or the


     attorney of the debt collector[f 15 U.S.C. § 1692c(b) (emphasis added).

     Communications with four of the six excepted parties—a consumer reporting


     agency, the creditor, the attorney of the creditor, and the attorney of the debt

     collector—would never include a demand for payment. The same is true of the


     parties covered by § 1692b and, by textual cross-reference, excluded from


     § 1692c(b)'s coverage: "person[s] other than the consumer" with whom a debt

     collector might communicate "for the purpose of acquiring location information




                                                17
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 28 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 18 of 23




     about the consumer." Id. § 1692b. A debt collector would presumably never make


     a demand for payment of a party matching that description.


           The upshot is that the phrase "in connection with the collection of any debt"


     in § 1692c(b) must mean something more than a mere demand for payment.


     Otherwise, Congress's enumerated exceptions would be redundant. Under the


     district court's demand-for-payment interpretation, Congress wouldn't have

     needed to include exceptions for communications with consumer reporting


     agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons


     providing a debtor's location information; those communications would have been


     foreclosed ipso facto by the phrase "in connection with the collection of any debt."


     It is a "cardinal principle of statutory construction" that "a statute ought, upon the


     whole, to be so construed that, if it can be prevented, no clause, sentence, or word


     shall be superfluous[.]" Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation


     marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:


     The Interpretation of Legal Texts 174 (2012) ("If possible, every word and every


     provision is to be given effect . . . . None should be ignored. None should


     needlessly be given an interpretation that causes it to duplicate another provision or

     to have no consequence."). Because it is possible—and indeed, we think, more




                                                18
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 29 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 19 of 23



    natural—to interpret § 1692c(b) in a way that does not render most of its textually

     specified exceptions redundant, we will do so.


           Second, and relatedly, the district court's interpretation renders yet another


     portion of § 1692c(b) meaningless. By insisting on a demand for payment, the


     district court essentially interpreted "in connection with the collection of any debt"


     to mean "to collect any debt." Under this interpretation, the key phrase "in

     connection with" has no independent meaning or force. But as just explained, we

     have a duty to "give effect, if possible, to every clause and word of a statute[.]"


     Duncan , 533 U.S. at 174.


           The district court seems to have been led astray by its reliance on decisions


     interpreting § 1692e, whose language and operation are different from

     § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains none


     of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in


     Reese or Caceres that, by reading a "demand for payment" gloss into § 1692e, we


     would render other portions of that statute redundant or meaningless. And as an


     operational matter, § 1692e—which prohibits "false, deceptive, or misleading

     representation or means in connection with the collection of any debt"—covers the

     sorts of claims that are brought by recipients of debt collectors' communications


     i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of


     letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by


                                                19
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 30 of 33

                USCA1 1 Case: 19-14434      Date Filed: 04/21/2021    Page: 20 of 23




    contrast, § 1692c(b), targets debt collectors' "[communication with third parties,"


    not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient of the


    challenged communication. Linguistic differences aside, this practical operational


    difference undermines any argument that the meaning of the phrase "in connection


    with the collection of any debt" must necessarily be the same in § 1692c(b) as in §


     1692e.


                                                  B


           Preferred separately urges us to adopt the holistic, multi-factoring balancing


    test that the. Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of


    Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts


     confronting § 1692e's "in connection with the collection of any debt" language to


    take into account the following seven considerations:


              (1) the nature of the relationship of the parties; (2) whether the
              communication expressly demanded payment or stated a balance due;
              (3) whether it was sent in response to an inquiry or request by the
              debtor; (4) whether the statements were part of a strategy to make
              payment more likely; (5) whether the communication was from a debt
              collector; (6) whether it stated that it was an attempt to collect a debt;
              and (7) whether it threatened consequences should the debtor fail to
              pay.



     Goodson, 600 F. App'x at 431. We decline Preferred's invitation for two related


     reasons.



              First, and perhaps most obviously, Goodson and the cases that have relied on

     it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and

                                                  20




                                                                                             A
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 31 of 33

              USCA11 Case: 19-14434        Date Filed: 04/21/2021   Page: 21 of 23




     1692e differ both (1) linguistically, in that the former includes a series of


     exceptions that an atextual reading risks rendering meaningless, while the latter


     does not, and (2) operationally, in that they ordinarily involve different parties.


     Goodsorf s seventh factor—whether the communication threatened consequences


     should the debtor fail to pay—illustrates this point. It makes little sense for a debt


     collector to threaten consequences should the debtor fail to pay in a


     communication that is not sent to the debtor himself.


            Second, we believe that in the context of § 1692c(b), the phrase "in


     connection with the collection of any debt" has a discernible ordinary meaning that

     obviates the need for resort to extratextual "factors." All too often, multifactor


     tests—especially seven-factor tests like Goodson' s—obscure more than they

     illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

     collectors, lawyers, etc.—are entitled to guidance about the scope of permissible


     activity. They are likelier to get it even from a broadly framed statutory language


     than from a judge-made gestalt.


                                                C


            Lastly, Preferred makes what we'll call an "industry practice" argument. It

     contrasts what it says is the widespread use of mail vendors like Compumail and


     the relative dearth of FDCPA suits against them. More particularly, Preferred


     identifies cases involving mail vendors and emphasizes that none of them hold that


                                                21
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 32 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 22 of 23




     a debt collector's mail vendor violated the FDCPA. True enough, but none of the


     cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases


     certainly had no obligation to sua sponte determine whether the collectors'


     communications to their vendors violated § 1692c(b). That this is (or may be) the


     first case in which a debtor has sued a debt collector for disclosing his personal

     information to a mail vendor hardly proves that such disclosures are lawful.


           One final (and related) point: It's not lost on us that our interpretation of


     § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

     We presume that, in the ordinary course of business, debt collectors share


     information about consumers not only with dunning vendors like Compumail, but


     also with other third-party entities. Our reading of § 1692c(b) may well require

     debt collectors (at least in the short term) to in-source many of the services that


     they had previously outsourced, potentially at great cost. We recognize, as well,


     that those costs may not purchase much in the way of "real" consumer privacy, as

     we doubt that the Compumails of the world routinely read, care about, or abuse the


     information that debt collectors transmit to them. Even so, our obligation is to


     interpret the law as written, whether or not we think the resulting consequences are


     particularly sensible or desirable. Needless to say, if Congress thinks that we've




                                               22
Case 0:21-cv-61619-RAR Document 1-1 Entered on FLSD Docket 08/05/2021 Page 33 of 33

             USCA11 Case: 19-14434         Date Filed: 04/21/2021   Page: 23 of 23




     misread § 1692c(b)—or even that we've properly read it but that it should be


     amended—it can say so.


                                               IV


           To sum up, Hunstein has Article III standing to bring his claim under


     § 1692c(b). Further, because Preferred's transmittal of Hunstein's personal debt-


     related information to Compumail constituted a communication "in connection


     with the collection of any debt" within the meaning of § 1692c(b)'s key phrase,


     Hunstein adequately stated a claim.


           REVERSED and REMANDED.




                                               23
